DIXON, Justice.*
Defendant, Wesley J. Verrett, Jr., was charged by bill of information with simple burglary in violation of R.S. 14:62. After a six member jury found defendant guilty, he was sentenced to serve eight years at hard labor. Defense counsel filed eighteen assignments of error in the district court which have been either abandoned or consolidated in brief into six arguments on appeal.
Defense contends: that the trial court erred in overruling defense objection to sufficiency of the State’s answer to the bill of particulars and C.Cr.P. 768 notice regarding oral statement allegedly made by defendant; that the court erred in overruling defense objection to the State’s reference to the value of the stolen objects, and in denying defense motion for a mistrial on the same grounds; and that the court erred in denying the defense motion to suppress items recovered as a result of illegal search and seizure. Defense also contends that the trial court erred in sustaining the State’s objection to the defense cross-examination questioning; that the court erred in overruling the defense objection to the State’s leading question; and that the court erred in denying the defense motion to suppress defendant’s confession.
Our review of the record discloses no substantial questions of law requiring explanation, and no erroneous rulings prejudicial to defendant’s case. Therefore, defendant’s conviction and sentence are affirmed.
SUMMERS, C. J., concurs in the result only.

 Judge Cecil C. Cutrer, Louisiana Court of Appeal, Third Circuit, participated in this decision as an Associate Justice Ad Hoc.